As filed with the Securities and Exchange Commission on November 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Avenue Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2012 Item 1. Schedule of Investments. Winslow Green Growth Fund Schedule of Investments September 30, 2012 (Unaudited) Shares Security Description Value COMMON STOCKS - 95.5% Clean Energy - 3.5% Hexcel Corp. (a) $ Protonex Technology Corp. (a)(b)(c) – Environmental Services - 18.3% Clean Harbors, Inc. (a) Ecolab, Inc. Healthcare Services Group, Inc. Stericycle, Inc. (a) Tennant Co. Verisk Analytics, Inc. (a) Green Construction - 8.2% Acuity Brands, Inc. Johnson Controls, Inc. Quanex Building Products Corp. Green Transportation - 16.7% BorgWarner, Inc. (a) Cummins, Inc. Hub Group, Inc. (a) J.B. Hunt Transport Services, Inc. LKQ Corp. (a) Wabtec Corp. Resource Efficiency - 23.3% ANSYS, Inc. (a) Applied Micro Circuits Corp. (a) ARM Holdings PLC - ADR ClickSoftware Technologies Ltd. Middleby Corp. (a) QUALCOMM, Inc. Rockwood Holdings, Inc. Trimble Navigation Ltd. (a) Volterra Semiconductor Corp. (a) Sustainable Living - 19.5% Balchem Corp. Chipotle Mexican Grill, Inc. (a) Church & Dwight Co., Inc. Intuit, Inc. 29 OM Foods Ltd. (a)(b)(c) – Sigma-Aldrich Corp. Sodastream International Limited (a) TJX Cos., Inc. Volcano Corp. (a) Waters Corp. (a) Water Management - 6.0% Pall Corp. Pentair, Inc. Total Common Stocks (Cost $135,381,248) Warrants - 0.0% Capstone Turbine, Expires 9/17/2013 at $1.54 (a)(b)(c) – Total Warrants (Cost $0) – Short-Term Investments - 4.6% DWS Cash Account Trust - Government & Agency Securities Portfolio, 0.03% (d) Total Short-Term Investments (Cost $7,300,572) Total Investments - 100.1% (Cost $142,681,820) Liabilities in Excess of Other Assets - (0.1)% ) NET ASSETS - 100.0% $ ADR - American Depository Receipt (a) Non-income producing security. (b) A portion of these securities are considered illiquid. As of September 30, 2012, the total market value of illiquid securities was $0 or 0.0% of net assets. (c) Securities are fair valued under the supervision of the Board of Trustees. (d) Annualized seven-day yield as of September 30, 2012. The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Summary of Fair Value Disclosure at September 30, 2012 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2012: Level 1 Level 2 Level 3 Total Common Stocks ^ $ $
